DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third concave portions being formed so as to have at least one of a larger pitch and a smaller depth than those of the first concave portions and the second concave portions (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 thru 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 5 of claim 1, the applicant states “surrounding region of the semiconductor device”; however, it appears (see, for example, Fig. 2) that the surrounding region is part of the first lead frame 3 and not the semiconductor device 2.  Appropriate clarification and/or correction are required.
Also, in line 8 of claim 4, the applicant states “a surrounding region of the metal block”; however, it appears (see, for example, Fig. 2) the surrounding region is part of the second lead frame 4 and not the metal block 6.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Nguyen does not disclose a sealing resin body satisfying a Formulae (1).  However, Kurihara discloses (see, for example, FIG. 3(a)) a semiconductor apparatus comprising a sealing resin body 10.  In paragraph [0081], Kurihara discloses the resin having an E being low and discloses a silicone resin body with an E of 11 GPa.  It would have been obvious to one of ordinary skill in the art to have a sealing resin body satisfying a Formulae (1) in order to have a material that protects the semiconductor device and absorbs thermal expansion and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Nguyen in view of Kurihara does not disclose the sealing resin body satisfying a Formulae (2).  However, Hayashi discloses (see, for example, FIG. 1B) a semiconductor apparatus 1 comprising a plurality of convex portions 13.  In paragraph [0042], Hayashi discloses the plurality of convex portions having a pitch of 40-80 um and a depth of 10-50 um.  Using Hayashi’s pitch and depth, the Formulae (2) shows 5<=86.4-5.45x11.0+0.164x40<=50.  
Regarding claim 2, see, for example, the rejection for claim 1 above.


6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US 7,808,089 B2 in view of Kurihara et al. US 2005/0029666 A1 in view of Hayashi US 2017/0110389 A1 as applied to claims 1, and 2 above, and further in view of Kobayashi et al. US 2019/0237378 A1.  In column 4, lines 5-8, Nguyen discloses the plurality of circular concave portions 311 may be arranged in any number of ways.  However, Nguyen in view of Kurihara in view of Hayashi does not specifically disclose first concave portions, second concave portions, and third concave portions.  However, Kobayashi discloses (see, for example, FIG. 9) a semiconductor apparatus 1 comprising a multiple concave portions in multiple rows.  It would have been obvious to one of ordinary skill in the art to have first concave portions, second concave portions, and third concave portions in order to improve the bonding between the resin and the metal surface.  Nguyen in view of Kurihara in view of Hayashi in view of Kobayashi does not specifically disclose the pitch and depth of the first, second and third concave rows; however, it would have been obvious to one of ordinary skill to change the pitches and depths in order to stabilize bonding in the semiconductor apparatus and would have been at least obvious to try with a reasonable expectation of success.  KSR, 550 U.S. at 418, 82 .

7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US 7,808,089 B2 in view of Kurihara et al. US 2005/0029666 A1 in view of Hayashi US 2017/0110389 A1 as applied to claims 1, and 2 above, and further in view of  Kato US 2016/0190085 A1.  Nguyen in view of Kurihara in view of Hayashi does not specifically disclose a metal block and concave portions in a second lead frame.  However, Kato discloses (see, for example, FIG. 4) a semiconductor apparatus 20A comprising a semiconductor device 5, second bonding layer 4, metal body 8, third blocking layer 4, and second lead frame 1.  It would have been obvious to have a metal block and concave portions in a second lead frame in order to improve heat dissipation and improve adhesion between two lead frames.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
August 18, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815